SHAW, Justice.
We accepted jurisdiction in Department of Professional Regulation, Florida State Board of Medicine v. Marrero, 536 So.2d 1094 (Fla. 1st DCA 1988), based on conflict with Middlebrooks v. St. Johns River Water Management District, 529 So.2d 1167 (Fla. 5th DCA 1988). After reviewing briefs and arguments, and further considering the matter, we have determined there is no direct and express conflict of decisions and that the Court is without jurisdiction. The petition for review is denied.
No motion for rehearing will be entertained. Fla.R.App. P. 9.330(d).
EHRLICH, C.J., and OVERTON, McDonald, BARKETT, GRIMES and KOGAN, 33., concur.